Citation Nr: 0637529	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include arteriosclerotic heart disease (ASHD) and coronary 
artery disease, claimed as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for a respiratory 
disorder, to include emphysema and chronic obstructive 
pulmonary disease (COPD), claimed as secondary to exposure to 
Agent Orange.

3.  Entitlement to service connection for degenerative 
changes of the thoracic spine.

4.  Entitlement to service connection for skin cancer, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent 
Orange or other herbicide agent.

2.  The veteran has not been diagnosed with any disorder 
which is presumptively related to Agent Orange.  

3.  Heart disease was not manifested in service or for many 
years thereafter, and is not shown by competent evidence to 
be related to military service or any service-connected 
disability.

4.  Emphysema and COPD were not manifested during service, 
and any current respiratory disorders are not attributable to 
any event during service.

5.  There is no competent medical evidence that currently 
diagnosed degenerative changes of the thoracic spine, 
manifested many years after service, are causally or 
etiologically related to service.

6.  Skin cancer, diagnosed as basal cell carcinoma, was not 
manifested during service or for many years thereafter, and 
any current skin disorder is not attributable to any event 
during service.

CONCLUSIONS OF LAW

1.  Heart disease was not incurred in service, and is not 
secondary to service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  A respiratory disorder, to include emphysema and COPD, 
was not incurred in or aggravated by active service and may 
not be presumed to have been incurred in service secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  Degenerative changes of the thoracic spine were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

4.  Skin cancer was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
veteran was provided timely notice consistent with the VCAA.  

In a May 2004 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his claims.  Thus, the Board 
concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
have been appealed and are being denied herein, those 
additional issues are moot.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to Agent Orange, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam between January 1962 and May 1975, 
shall be presumed to have been exposed during such service to 
a herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f).  

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  
In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Finally, and as pertinent in the present case, service 
connection granted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, has been amended recently.  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

III.  Factual Background

Service medical records (SMRs) are entirely negative for 
complaints or findings of any pertinent disability.  At 
discharge in 1967, the veteran denied asthma, shortness of 
breath, chest pain, chronic cough, or other respiratory 
problems.  He also denied recurrent back pain or current skin 
disease.  Clinical evaluation of his lungs, chest, skin and 
musculoskeletal system was within normal limits.  A chest X-
ray was normal.  There was no acute cardiopulmonary process 
or evidence of any other chronic disability. 

Associated with the claims folder are post-service treatment 
records which show that a large skin lesion was excised from 
the veteran's upper mid back in April 1984.  The lesion was 
consistent with basal cell carcinoma and removed under local 
anesthesia.  The veteran was also treated for pneumonia at 
that time.  Also of record are June 1999 X-rays of the 
thoracic spine, which show narrowing of disc spaces and 
osteophyte formation consistent with degenerative changes.  
The remaining records primarily show treatment of the veteran 
for diabetes, coronary artery disease, COPD and recurrent 
episodes of bronchitis.

On VA examination in September 2004, the examiner noted the 
veteran's history of heart disease with hospitalization in 
1991; diabetes mellitus of approximately two years duration; 
and COPD.  There was no discussion regarding etiology or 
onset.  

In an October 2004 rating action, service connection was 
granted for diabetes mellitus as secondary to herbicide 
exposure.  A 20 percent evaluation was assigned.  


IV.  Analysis

A.  Heart disease 

The veteran maintains that he developed heart disease as a 
result of his service-connected diabetes.  He does not 
contend that the claimed heart disease began in service, or 
is directly related to his active service, nor is this shown 
by the record to be the case.  Rather, he has limited his 
argument to principles of secondary service connection.  
Accordingly, the Board will analyze the veteran's claim on 
that basis.

While post-service medical evidence shows complaints and 
treatment for heart disease since 1991, it fails to indicate 
that the veteran's service-connected diabetes is related to 
it.  Moreover these records show that the heart disease 
predated the diabetes by almost 10 years. 

The veteran is clearly of the opinion that his claimed heart 
disease is related to his service connected diabetes.  
However, he has not brought forth any medical evidence that 
would suggest a nexus between his heart disease and any 
service connected disability, and a layman such as the 
veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This also 
refutes any grant of service connection on the basis of the 
judicial precedent in Allen, which would be permitted if any 
service-connected disability were causing aggravation of the 
heart disease, a relationship which must be shown by 
professional evidence.

B.  Respiratory disorder 

It is presumptively established that the veteran was exposed 
to herbicides during his Vietnam service.  38 C.F.R. § 3.313.  
Beyond those facts, however, there is no medical evidence of 
record that supports a claim for service connection for 
chronic respiratory disorders, emphysema, and/or COPD.  While 
respiratory cancers are included among the listed 
disabilities under 38 C.F.R. § 3.309(e), non-cancerous 
disabilities are not.  Thus, the presumption afforded under 
3.309(e) cannot provide the basis for a grant of service 
connection.  Without the benefit of the presumptive 
provisions of sections 3.307 and 3.309, the veteran must 
submit competent medical evidence establishing a connection 
between the presumed exposure to herbicides in Vietnam and 
any current respiratory disorder.  

As noted, the SMRs are completely negative for any diagnosis 
of, or treatment for, or symptoms suggestive of respiratory 
disorders.  Although post-service treatment records show 
treatment for pneumonia bronchitis and COPD, the veteran has 
not brought forth any competent evidence that would establish 
a nexus between any of the disorders and military service, 
and no examiner has attributed the disorders to military 
service.  The post-service records describe his then-current 
disabling symptoms, but do not show that they are 
etiologically related to his period of active service.  Thus, 
the competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  

The Board acknowledges the veteran's contentions; however, as 
he is a layperson with no medical expertise or training, his 
statements alone are not enough to establish the etiology of 
a disability.  See Espiritu v. Derwinski, supra.  The medical 
evidence does not demonstrate manifestations or treatment for 
any respiratory disorder during service, and the post-medical 
records do not otherwise suggest a link between any 
respiratory disorder and service. 

Based upon the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between a respiratory disorder and military service.  
Consequently, the veteran's claim for service connection must 
be denied.

C.  Thoracic spine 

The SMRs fail to reveal any significant injury to the spine.  
As a result, the veteran's service medical records do not 
affirmatively establish that any current thoracic spine 
disability had its onset during military service.

The earliest recorded medical history places the presence of 
degenerative changes in 1999, more than 30 years after his 
separation from active service in 1967.  This date leaves a 
significant gap between service and the initial confirmation 
of a thoracic spine disability with no clinical support for 
acute or inferred manifestations or continued symptoms.  That 
is, there is no competent evidence of continuing or chronic 
thoracic spine disability in the years following service.  As 
such, chronicity and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  

Moreover, no medical expert opinion of record has suggested 
that the veteran's degenerative spine changes first began 
during military service, or within a year thereafter.  No 
additional post-service medical records that discuss the 
etiology of the veteran's thoracic spine disability have been 
obtained and associated with the claims folder.

The Board acknowledges the veteran's contentions, but, as 
noted above, a layperson is not competent to establish the 
etiology of a disability.  Espiritu, supra.  The medical 
evidence does not demonstrate treatment for a thoracic spine 
disability during service, and the post-medical records do 
not otherwise suggest a link between any disorder and 
service. 

D.  Skin disorder

It is presumed that the veteran was exposed to herbicides 
during his Vietnam service.  38 C.F.R. § 3.313.  Beyond that 
fact, however, there is no medical evidence of record that 
supports a claim for service connection for a skin condition.  

His SMRs are entirely negative for complaints or findings 
associated with a skin disorder.  The veteran's basal cell 
carcinoma is not statutorily recognized as presumed to result 
from herbicide exposure.  The earliest recorded medical 
history places the presence of skin problems in 1984, 17 
years after the veteran's discharge from active service in 
1967.  The remaining records do not suggest any causal 
relationship between the veteran's current skin disorder and 
military service, to include exposure to Agent Orange.  

Based upon the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between a skin disorder and military service.  
Consequently, the veteran's claim for service connection must 
be denied.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for heart disease, claimed as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for a respiratory disorder, claimed as 
secondary to exposure to Agent Orange, is denied.

Service connection for degenerative changes of the thoracic 
spine is denied. 

Service connection for skin cancer, claimed as secondary to 
exposure to Agent Orange, is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


